Citation Nr: 0012862	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-17 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran served from June 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

In correspondence received in May 1997, the veteran 
apparently sought to file a claim of entitlement to total 
disability based on individual unemployability.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

In July 1999, the veteran notified VA that he was moving his 
residence and requested that the case be transferred to the 
jurisdiction of the RO in San Diego, California.  In January 
2000, the veteran notified VA that he wished to cancel his 
scheduled Travel Board hearing.


FINDING OF FACT

A lung disorder has not been shown by competent medical 
evidence to be causally or etiologically related to exposure 
to asbestos in service.

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a lung disorder secondary to exposure to asbestos in service 
is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from an 
asbestos-related lung disorder.  He maintains that he was 
exposed to asbestos while serving aboard a destroyer in the 
Navy.  He reports that his duties required him to remove old 
asbestos covering and that no respiratory masks were 
provided.  The veteran contends further that it may take 
decades before lung damage due to asbestos becomes 
symptomatic and indicated that this is why there is no post-
service medical evidence of a lung disorder until recently.  
Finally, he contends that the condition is comparable to a 
ticking time-bomb and that he could die in as little as three 
months.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted no complaints of, or treatment 
for, a lung disorder.  The veteran does not appear to have 
been given the standard service separation examination.  
However, X-rays of the chest taken in March 1966, just prior 
to separation, were noted to be normal.  A statement from the 
National Personnel Records Center (NPRC), received in June 
1997, reported that, in view of the veteran's personnel 
history, it was "highly probable" that he was exposed to 
asbestos in service.

VA treatment records from May to June 1996 indicated that the 
veteran had a nodule in the left upper lung.  A June 1996 VA 
examination report noted an impression of history of asbestos 
exposure, and history of lung granuloma and "damage."  X-
rays indicated that the veteran had a left upper lobe nodule 
that was growing.  The veteran was administered a pulmonary 
function test.  The administering physician or technician 
stated that no reliable interpretation of the test was 
possible, but that the veteran "appears to have moderate to 
severe obstructive airway disease."  The veteran was not 
diagnosed with asbestosis or any asbestos related disease.

In March 1997, the veteran submitted a copy of a private 
Spirometry report.  The date of the report is unknown.  The 
examiner stated that "testing indicates mild restriction."  
The etiology of such restriction was not provided.

At his April 1997 personal hearing, the veteran testified 
that VA physicians had told him that he had scarring over 40 
percent of his lungs and that this was caused by asbestos 
exposure.  He further testified that the physician or 
technician who administered the pulmonary function test 
during his June 1996 VA examination told him at the time that 
due to problems with the equipment, she was unable to draw 
conclusions from the results of the testing.  He argued that 
the RO should not have denied his claim based on such 
results.  

The veteran was administered a second VA examination in July 
1997.  The examiner reviewed the previous pulmonary function 
test report and stated that the reason no interpretation of 
that report was possible was not due to any problem with the 
equipment but "because the patient is unwilling or unable to 
reproduce the results."  The examiner noted that, while it 
was "probable" that the veteran had mild obstructive lung 
disease, this "would not be due to asbestos but due to his 
cigarette smoking."  The examiner further noted that the 
medical record revealed no history of any respiratory 
complaints until the veteran was asked about exposure to 
asbestos in 1966.  He said that the veteran had been taken on 
a brisk walk through the hospital and up three flights of 
stairs, and that he displayed feigned symptoms that rapidly 
cleared up and did not otherwise conform with standard 
symptoms but were merely "an attempt to influence the 
examiner."  The examiner stated that the veteran "is quite 
clever and was capable of fooling the pulmonary function 
technician [who administered the tests in 1996] but this does 
not mean that he has disordered respiratory physiology."  
The examiner concluded "I am quite confident this patient 
has no asbestos related lung disease."  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not met all three of the 
requirements for a well grounded claim and his claim must 
therefore be denied.  While the Board accepts that the 
veteran was exposed to asbestos in service, the Board notes 
that there is no evidence of any lung disorder in service, 
indeed a chest X-ray upon separation was noted to be normal.  
In addition, the veteran has not been diagnosed with 
asbestosis or any asbestos related lung disorder.  While the 
VA examiner in 1996 noted an impression of history of 
asbestos exposure, no asbestos related disease was diagnosed.  

The veteran has been diagnosed with various lung disorders, 
including a nodule on the left upper lung, mild obstructive 
lung disease and mild restrictive lung disease, there is no 
competent medical evidence of a nexus between such diseases 
and service.  Indeed the VA examiner explicitly opined that 
obstructive lung disease was due to cigarette smoking, not 
asbestos exposure.  

The only evidence presented by the veteran that tends to show 
a connection between his current diagnoses and service are 
his own statements.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given the foregoing, a 
plausible claim for service connection for a lung disease 
secondary to asbestos exposure has not been presented.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, 
such claim is not well grounded and must, therefore, be 
denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for a lung disorder, claimed as secondary 
to exposure to asbestos, is denied.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

